Citation Nr: 1142378	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-12 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to an effective date earlier than April 12, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from February 2000 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Indianapolis, Indiana RO, which granted service connection for PTSD, effective from April 12, 2006.  That rating action also denied service connection for scoliosis.  

In his substantive appeal (VA Form 9), received in April 2008, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  However, in an undated statement, received at the RO in January 2010, the Veteran stated that he wished to cancel the request for a hearing.  See 38 C.F.R. § 20.704(d) (2011).  

(The decision below addresses the earlier effective date claim.  The service connection claim is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for PTSD was received at the RO on April 12, 2006, more than one year after he was separated from active military service.  

2.  The record does not establish that there was an informal claim, formal claim, or written intent to file a claim of service connection for PTSD prior to April 12, 2006.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to April 12, 2006, for a grant of service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.159 , 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in May 2006 with regard to the underlying service connection claim.  As detailed, the Veteran perfected an appeal as to the effective date assigned.  Entitlement to an earlier effective date is a downstream issue from that of service connection (for which a VCAA letter was duly sent in May 2006), thus another VCAA notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); 38 C.F.R. § 3.159(b) (3) (i).  Even so, a subsequently issued letter dated in February 2009 provided the Veteran with the general criteria for assigning effective dates.  Consequently, the Board finds that the VCAA notice requirements have been met.  

There is no additional relevant evidence to be obtained in this case.  As discussed more fully below, the effective date of an evaluation and an award of compensation based on an original, or reopened, claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2011).  The only pertinent evidence in such cases is that which shows the date a claim was filed, and there has been no contention that the Veteran filed an earlier claim or that there is evidence of such a filing.  VA's duty to assist has therefore been fulfilled.

II.  Analysis

The record indicates that the Veteran served on active duty from February 16, 2000, to February 15, 2004.  The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) indicates that his military occupational specialty was as a Combat Engineer; he was awarded the National Defense Service Medal, the Navy Unit Commendation Medal, the Navy Presidential Unit Citation, and the Combat Action Ribbon.  

The Veteran's initial application for compensation benefits (VA Form 21-526) was received at the RO on April 12, 2006.  He filed multiple service connection claims, including one for PTSD.  Submitted in support of his claim were VA progress notes dated from May 2004 to May 2006.  A psychiatric reassessment, dated in November 2004, shows a diagnosis of adjustment disorder with mixed disturbance of emotions and conduct.  PTSD was to be ruled out.  A psychiatric medication management note dated in November 2005 reflects an assessment of PTSD, in remission.  

In conjunction with his claim, the Veteran was afforded a VA psychiatric compensation examination in October 2006.  The examiner diagnosed the Veteran with PTSD as secondary to combat service in Iraq.  

By a rating action in February 2007, the RO granted service connection for PTSD effective from April 12, 2006.  

Except as otherwise provided by law, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011).  This statutory provision is implemented by a regulation which provides that the effective date for disability compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The date of entitlement to an award of service connection will be the day following separation from active service if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2) (i) (2011).  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151 (2010).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011); see also Norris v. West, 12 Vet. App. 413, 421(1999) (distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157).  

Based upon a complete review of the evidence on file, the Board finds that the effective date of April 12, 2006 is the earliest effective date assignable for service connection for PTSD.  The date of receipt of the Veteran's original claim seeking service connection for this disorder was more than one year after his separation from service in February 2004.  Accordingly, the applicable law establishes that the effective date, generally, shall be no earlier than the date of the claim.  38 U.S.C.A. § 5110.  

As to whether a claim was received earlier than April 12, 2006, the Board finds no evidence showing such.  The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  Application' is not defined in the statute.  However, in the regulations, 'claim' and 'application' are considered equivalent and are defined broadly to include a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  Servello v. Derwinski, 3 Vet. App. 196, 198(1992) (citing 38 C.F.R. § 3.1(p)).  In the Veteran's case, no such communication was received until April 12, 2006.  

The Veteran contends that the effective date should be in 2004, when he was sought treatment for his psychiatric disorder.  He noted that he was diagnosed with PTSD in November 2004.  The Veteran therefore maintains that this diagnosis should be construed as an informal claim for service connection for PTSD.  

Although the Veteran may have sought treatment for his psychiatric disorder and diagnosed with PTSD in 2004, within one year of his discharge from service, there is no evidence of record that reflects an intent to file a claim for any benefits at that time.  In sum, it is clear that no claim or information indicating a desire to seek service connection for PTSD was made prior to his application for benefits received on April 12, 2006.  On his application for compensation, the Veteran specifically stated that he had not previously filed a claim with VA.  There is certainly no evidence of a written communication seeking service connection for PTSD on file prior to the date of receipt of the formal claim received on April 12, 2006.  38 C.F.R. § 3.1(p).  Therefore, the Board concludes that a claim of service connection for PTSD was not received by the RO prior to April 12, 2006.  Consequently, the effective date can be no earlier than the date already established by the RO--April 12, 2006.  The preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  



ORDER

An effective date earlier than April 12, 2006, for the grant of service connection for PTSD is denied.  


REMAND

The Veteran is seeking service connection for scoliosis, and he argues that this disability was aggravated by service.  It is maintained that while the Veteran's back disorder, diagnosed as scoliosis, is perhaps a congenital disorder, it was unknown to the Veteran and not discovered by the military at entry.  It is also argued that the Veteran's scoliosis was worsened as a result of military service.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

To rebut the presumption of sound condition under section 1111 for conditions not noted at entrance to service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable-evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131(2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96(Fed. Cir. 2004) citing 38 U.S.C.A. § 1153.  An exception to the presumption of soundness is where the condition at issue is a congenital or development defect rather than a disease.

Service treatment records, including a January 2000 enlistment examination, are silent for any back disorder.  Post-service treatment reports show that the Veteran received ongoing clinical attention for complaints of low back pain.  During a clinical visit in November 2004, the Veteran was diagnosed with rotoscoliosis of the thoracolumbar spine with minimal pain and no neurological compromise.  An MRI of the spine, performed in March 2005, revealed diffuse congenital narrowing of the spinal canal, and dextroscoliosis.  

In a statement dated in November 2008, T. Smith, a nurse practitioner, indicated that the Veteran was seen in her office on November 5, 2008 with complaints of back pain.  Nurse Smith indicated that she examined the Veteran and reviewed his records thoroughly.  She stated that it is very unlikely that the scoliosis developed during his military service; however, with the severity of the scoliosis, it should have been noticed during his physical examination for entrance into the military.  She stated that, after reviewing that form, she did not see any notation regarding such finding.  Nurse Smith stated that, in her professional opinion, it was as likely as not that the Veteran's scoliosis was greatly aggravated and potentially made worse as a result of his military service, as he did not have any complaints in his history prior to his military service.  Nurse Smith contended that the Veteran now has a myriad of back problems that he likely would not have had to suffer with had he not served or had his entrance physical noted the scoliosis upon his entry.  

Although Nurse Smith indicated that she had reviewed records, it is not clear what records were reviewed.  She said that the Veteran did not have complaints prior to service, but she apparently did not take into account the presence or absence of complaints during service.  Additionally, she did not address the question of whether the Veteran's problem was due to a congenital or development defect or disease.  In order to obtain an opinion based on a thorough review of the claims file, and to obtain information necessary to address whether the Veteran experiences a disease or defect, a remand is required.

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his back claim.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain and associate with the claims file any medical records identified by the Veteran that have not been secured previously.  If the AOJ is unsuccessful in obtaining any medical records identified by the Veteran, it should inform him and his representative of this and ask them to provide a copy of additional medical records they may have obtained on their own that have not been secured previously.  

2.  The Veteran should be afforded an examination to determine the nature and etiology of his back disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must: 

a) Provide an opinion as to whether the Veteran experiences any congenital or developmental defects or congenital or developmental diseases affecting the spine.  (A defect is a condition not subject to improvement or worsening; a disease is subject to improvement or worsening.) 

b) If any disease affecting the spine is found (congenital, developmental, or otherwise) rather than a congenital or developmental defect, the examiner should provide an opinion as to the medical probabilities that the onset or worsening of any such disease is traceable to the Veteran's period of active military service.  A rationale for all opinions expressed should be provided.  Any difference of opinion with Nurse Smith's opinion should be explained in detail.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of back disease or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

4.  Thereafter, the AOJ should re-adjudicate the Veteran's service connection claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable, he and his representative should be furnished a SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to the afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


